FILED
                                                                      Jun 19 2019, 10:52 am

                                                                            CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT
Curtis T. Hill, Jr.
Attorney General of Indiana
Aaron T. Craft
Deputy Attorney General
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Indiana Bureau of Motor                                     June 19, 2019
Vehicles,                                                   Court of Appeals Cause No.
                                                            18A-SC-2524
Appellant-Defendant,
                                                            Appeal from the Morgan Superior
        v.                                                  Court
                                                            The Honorable Sara Dungan, Judge
Majestic Auto Body,                                         The Honorable Terry E. Iacoli,
                                                            Magistrate
Appellee-Plaintiff.
                                                            Trial Court Cause Nos. 55D03-1711-
                                                            SC-1206 & 55D03-1711-SC-1207




Riley, Judge.




Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019                              Page 1 of 10
                                 STATEMENT OF THE CASE
[1]   Appellant-Defendant, Indiana Bureau of Motor Vehicles (BMV), appeals the

      trial court’s partial denial of its motion for relief from judgment as well as the

      subsequent nunc pro tunc orders requiring it to issue salvage titles to two vehicles

      owned by Appellee-Plaintiff, Majestic Auto Body (Majestic).


[2]   We reverse.


                                                      ISSUE
[3]   BMV presents one issue on appeal, which we restate as: Whether the trial court

      abused its discretion by partially denying its motion for relief from judgment.


                       FACTS AND PROCEDURAL HISTORY
[4]   In November 2017, Majestic purchased a 2013 Dodge Grand Caravan minivan

      and a 2014 RAM 2500 pickup truck from Insurance Auto Auctions in Texas.

      Majestic paid $1,648 for the 2013 Dodge minivan and $18,273 for the 2014

      RAM truck. The National Motor Vehicle Title Information System (NMVTIS)

      showed that in October 2017, Hurricane Harvey damaged the vehicles.

      Consequently, the state of Texas designated both vehicles as junk and issued

      salvage titles. The NMVTIS printouts indicated that the vehicles are

      “incapable of safe operation for use on the roads or highways and [have] no

      resale value except as a source of parts or scrap.” (Appellant’s App. Vol. II, p.

      46). The NMVTIS report also noted that the vehicles can never be “titled or

      registered.” (Appellant’s App. Vol. II, p. 46).


      Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019          Page 2 of 10
[5]   As per Majestic’s request, on November 10 and 13, 2017, the Indiana State

      Police Department (State Police) inspected both vehicles. For the 2013 Dodge

      minivan, the State Police reported that it had a “[n]one rebuild-able [sic] title,

      however[,] vehicle shows zero signs of damage on non-roadworthyness [sic].”

      (Appellant’s App. Vol. II, p. 20). As for the pickup truck, the State Police’s

      observations were, “FLOOD VEH[ICLE]. CONTAINS NO DAMAGE.

      APPEARS TO BE IN PERFECT CONDITION.” (Appellant’s App. Vol. II,

      p. 25).


[6]   Based on the favorable inspections, on November 30, 2017, Majestic filed

      notices of claim in the Morgan County small claims court under Causes 55D03-

      1711-SC-1206 (Cause Number 1206) and 55D03-1711-SC-1207 (Cause Number

      1207), seeking to obtain a clean title to the minivan and truck, respectively. A

      hearing to address both claims was set for January 10, 2018.


[7]   BMV received a summons for each Cause. On December 14, 2017, BMV

      wrote two letters to the trial court, stating that it had received summons for

      Cause Numbers 1206 and 1207 where it had been named as defendant;

      however, based on the information provided by Majestic in the notices of claim,

      it had been unable to “review, comply[,] or dispute the validity” of Majestic’s

      claims since BMV’s system could not locate the vehicles in its system.

      (Appellant’s App. Vol. II, pp. 26-27). As such, BMV stated that it did not have

      any “possessory interest” in Majestic’s vehicles, it did not have a “position

      regarding” whom the trial court should “award ownership rights” to, and that it



      Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019          Page 3 of 10
      did not “intend to enter an appearance” under either Causes. (Appellant’s App.

      Vol. II, pp. 26-27).


[8]   On January 10, 2018, the trial court conducted a combined hearing for both

      Causes. Majestic’s owner, Mark Shumaker (Shumaker) appeared pro se. BMV

      was not present. Alleging that the 2013 Dodge minivan was in perfectly good

      condition and had not suffered any water damage, Shumaker testified that he

      “didn’t even have to pull the carpet . . . . no water has ever entered the vehicle.”

      (January Tr. Vol. II, p. 6). Shumaker equally stated that the 2014 RAM truck

      showed no signs of water damage and that there was nothing “wrong with it at

      all.” (Jan. Tr. Vol. II, p. 8). Shumaker also offered the inspection reports

      issued by the State Police in November 2017, declaring both vehicles to be in

      perfectly good condition despite Texas’ designation of the vehicles as junk due

      to water damage. At the end of the hearing, the trial court issued written orders

      in Causes 1206 and 1207 (January 10 Orders) directing BMV to “produce a

      clean title” for the 2013 Dodge minivan and the 2014 RAM truck, respectively.

      (Appellant’s App. Vol. II, pp. 10, 14). The following day the trial court sent

      notice of the orders to BMV.


[9]   In April 2018, Majestic applied for a clean title for its vehicles from BMV. In

      July 2018, pursuant to Indiana Trial Rule 60(B), BMV filed duplicate motions

      for relief from judgment under Causes 1206 and 1207. In both motions, BMV

      stated that it had inadvertently failed to object to Majestic’s notices of claim.

      BMV attributed its inadvertence and lack of attendance at the January 10th

      hearing since Majestic’s notices of claim lacked the respective vehicle VIN

      Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019          Page 4 of 10
       number, which, in turn, prevented it from assessing whether it had any

       objections to Majestic’s law suits. BMV therefore requested the trial court to

       vacate the January 10 Orders which required it to issue clean titles to Majestic’s

       vehicles. In support of its motions for relief, BMV submitted NMVTIS

       printouts which showed that Texas had designated both vehicles as junk, due to

       water damage in October 2017. Additionally, BMV claimed the January 10

       Orders violated Indiana Code section 9-22-3-18, which prohibits titling of a

       vehicle in Indiana if the vehicle has been designated by another state or

       jurisdiction to be junked, dismantled, scrapped, or destroyed. A week later the

       trial court issued an order scheduling a hearing for September 19, 2018.


[10]   On September 19, 2018, Majestic appeared by counsel, but BMV was not

       present. At the start of the hearing, the trial court explained that, BMV,

       through no fault of its own, had no actual notice of the hearing since BMV’s

       attorney “didn’t get listed as an attorney” of record. (September Tr. Vol. II, p.

       8). Nevertheless, the trial court proceeded with the hearing. During the

       hearing, the trial court raised its concern that Majestic’s vehicles had been

       issued “salvaged [sic] titles” in Texas, and that under “Indiana Code, a vehicle

       that’s been designated junk, dismantled, scrap, destroyed, or any similar

       designation” cannot “be given a clean title in the [s]tate of Indiana.” (Sept. Tr.

       p. 4). The trial court informed Majestic’s attorney that if he agreed that the

       language in the January 10 Orders, which required BMV to issue a clean title to

       its vehicles was erroneous, then it would issue nunc pro tunc orders under each

       Cause and direct BMV to respectively issue a salvage title instead. The trial


       Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019         Page 5 of 10
       court then stated that if Majestic’s counsel disagreed with its position, then the

       matter would be rescheduled for another hearing so as to give BMV an

       opportunity to appear and defend its position regarding issuance of any titles.

       Majestic’s counsel settled for the issuance of salvage titles. On the same day,

       the trial court issued nunc pro tunc orders under Cause Numbers 1206 and 1207,

       changing the wording in the January 10 Orders—i.e., it directed BMV “to

       produce a salvage title,” instead of a clean title, for Majestic’s vehicles.

       (Appellant’s App. Vol. II, pp. 8, 12).


[11]   BMV timely filed notices of appeal in both Causes. Pursuant to BMV’s motion,

       on December 28, 2018, we consolidated Majestic’s cases. Additional facts will

       be provided as necessary.


                                DISCUSSION AND DECISION
[12]   We initially note that Majestic failed to file an appellee’s brief. Where the

       appellee fails to file a brief on appeal, we may, in our discretion, reverse the trial

       court’s decision if the appellant makes a prima facie showing of reversible error.

       Johnston v. Johnston, 825 N.E.2d 958, 962 (Ind. Ct. App. 2005). In this context,

       prima facie error is defined as “at first sight, on first appearance, or on the face of

       it.” Orlich v. Orlich, 859 N.E.2d 671, 673 (Ind. Ct. App. 2006). This rule was

       established for our protection so that we can be relieved of the burden of

       controverting the arguments advanced in favor of reversal where that burden

       properly rests with the appellee. Johnston, 825 N.E.2d at 962.




       Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019              Page 6 of 10
[13]   BMV contends that the trial court abused its discretion by partially denying its

       Trial Rule 60(B) motion for relief from judgment. In general, a trial court’s

       grant or denial of a motion for relief from judgment is reviewed under an abuse

       of discretion standard. Beike v. Beike, 805 N.E.2d 1265, 1267 (Ind. Ct. App.

       2004). An abuse of discretion occurs when the trial court’s judgment is clearly

       against the logic and effect of the facts and inferences supporting the judgment

       for relief. Id. The trial court’s decision with regard to a Trial Rule 60(B)

       motion is given substantial deference on appeal. Monroe Guar. Ins. Co. v.

       Engineered Roofing Systems, Inc., 859 N.E.2d 754, 760 (Ind. Ct. App. 2007). We

       will not reweigh the evidence or substitute our judgment for that of the trial

       court. Id.


[14]   Here, BMV sought relief from judgment from the trial court’s January 10

       Orders requiring it to issue a clean title for each of Majestic’s vehicles.

       Following a hearing in September 2018, the trial court did not fully vacate its

       prior order; instead, the trial court issued nunc pro tunc orders under both Causes

       and required BMV to issue a salvage title to each of Majestic’s vehicles.


[15]   BMV argues that although the trial court acted well within its discretion by

       granting it partial relief and modifying the January 10 Orders, i.e., requiring it to

       issue salvage titles instead of clean titles—the trial court still acted contrary to

       law by requiring BMV to issue salvage titles to Majestic’s vehicles. Referencing

       Indiana Code section 9-22-3-18, BMV argues that the statute prohibits it from

       issuing a title to a vehicle that has been declared as junk, dismantled, scrap, or

       destroyed by any state or jurisdiction, therefore, the trial court’s nunc pro tunc

       Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019             Page 7 of 10
       orders requiring BMV to issue salvage titles to Majestic’s vehicles is contrary to

       the law.


[16]   The interpretation of a statute is a question of law which we review de novo.

       Nash v. State, 881 N.E.2d 1060, 1063 (Ind. Ct. App. 2008), trans. denied. The

       best evidence of legislative intent is the language of the statute, giving all words

       their plain and ordinary meaning unless otherwise indicated by the statute.

       Chambliss v. State, 746 N.E.2d 73, 77 (Ind. 2001). We will presume that the

       legislature intended the language used in the statute to be applied logically and

       to avoid an unjust or absurd result. Nash, 881 N.E.2d at 1063.


[17]   Indiana Code section 9-22-3-18 provides


                A vehicle that has been designated “JUNK”, “DISMANTLED”,
                “SCRAP”, “DESTROYED”, or any similar designation in
                another state or jurisdiction shall not be titled in Indiana. 1




       1
         We commend the State for taping into its creative juices and comparing this case to the classic episode of
       Barney’s First Car in The Andy Griffith show. See, The Andy Griffith Show: Barney’s First Car.
       www.imdb.com/title/tt0512451/ (last visited May 20, 2019). In that episode, the lovable Barney Fife empties
       his life savings to purchase his first car, a 1954 Ford. The seller purports to be an elderly widow struggling to
       part with her late husband’s vehicle, but unbeknownst to Barney Fife, the seller is a member of a gang that
       dishonestly sells stolen old vehicles as good-condition cars. The State argues that to prevent Hoosiers from
       finding themselves in Barney Fife’s shoes, the General Assembly enacted Ind. Code § 9-22-3-18, and that the
       aim of the statute is to ensure Indiana citizens are not duped into buying vehicles that have been declared as
       junk by other states.



       Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019                                    Page 8 of 10
[18]   BMV maintains that the “trial court misapprehended section 18” by ordering it

       to issue a salvage title for the 2013 Dodge minivan and the 2014 RAM truck.

       (Appellant’s Br. p. 13). The evidence undeniably establishes that the vehicles

       had been damaged by a flood, and Texas had designated both vehicles as junk

       in October 2017. Notwithstanding the State Police’s conclusion that the

       vehicles seemed roadworthy and showed no apparent signs of damage, Indiana

       Code section 9-22-3-18 is clear that a vehicle which has been designated as

       junk, dismantled, scrap, destroyed or any similar designation in another state or

       jurisdiction cannot be titled in Indiana. Instead of vacating the January 10

       Orders which required BMV to issue clean titles to Majestic, the trial court

       issued nunc pro tunc orders and ordered BMV to furnish salvage titles to Majestic

       instead. The trial court reasoned that, because Texas had issued salvage titles

       to the vehicles, they should therefore receive similar titles in Indiana. However,

       under the plain and unambiguous terms of Indiana Code section 9-22-3-18,

       Majestic’s vehicles cannot be titled in Indiana since Texas had designated them

       as junk vehicles.


[19]   Since the titling of vehicles that have been designated as junk by another state is

       not authorized by statute, we conclude that the trial court abused its discretion

       by not granting BMV full relief to its motion for relief. Accordingly, we reverse

       the trial court’s nunc pro tunc orders requiring BMV to issue salvage titles to

       Majestic’s 2013 Dodge minivan and 2014 RAM truck.




       Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019          Page 9 of 10
                                               CONCLUSION
[20]   For the reasons stated, we reverse the trial court’s partial denial of BMV’s T.R.

       60(B) motion for relief from judgment and remand with instructions to the trial

       court to vacate the nunc pro tunc orders.


[21]   Reversed and remanded with instructions.


[22]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Opinion 18A-SC-2524 | June 19, 2019       Page 10 of 10